 1 McGREGOR W. SCOTT
   United States Attorney
 2 MICHAEL G. TIERNEY
   Assistant U.S. Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, California 93721
 4 Telephone: (559) 497-4000

 5 Attorneys for Plaintiff

 6

 7                         UNITED STATES DISTRICT COURT

 8                         EASTERN DISTRICT OF CALIFORNIA

 9

10   UNITED STATES OF AMERICA,          Case No. 1-07-MJ-158
11                  Plaintiff,
                                        MOTION AND ORDER FOR DISMISSAL AND
12                                      RECALL OF WARRANT
     v.
13
     ALEKSAS SERMUKSNIS,
14
                    Defendant.
15

16

17        The United States of America, by and through McGregor W. Scott,

18 United States Attorney, and Michael G. Tierney, Assistant United

19 States Attorney, hereby moves to: 1) dismiss the this matter in the
20 interest of justice, pursuant to Rule 48(a) of the Federal Rules of

21 Criminal Procedure; and 2) Recall any bench warrant associated with

22 the matter.

23        Defendant was sentenced on October 11, 2007.      Dkt. 10.   In July

24 2008, defendant and defense counsel reported partial completion of

25 the terms of the defendant’s sentence.      Dkt. 14.     Following the

26 defendant’s failure to appear for scheduled review hearings in

27 October 2008, United States Magistrate Judge Sandra M. Snyder ordered

28 a bench warrant to issue on October 23, 2008.     Dkt. 16.      The United
                                      1
29

30
 1 States believes that prosecution of potential probation violations is

 2 incompatible at this time with the interests of justice, given the

 3 lapse of time and potential insufficiency of evidence regarding

 4 several potential violations.

 5

 6
     DATED: October 24, 2018             Respectfully submitted,
 7                                       McGREGOR W. SCOTT
                                         United States Attorney
 8
                                   By:   /s/ Michael G. Tierney      __
 9                                       MICHAEL G. TIERNEY
                                         Assistant U.S. Attorney
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                         2
29

30
                                       O R D E R
 1

 2            IT IS HEREBY ORDERED that:

 3            1) This matter is hereby dismissed; and

 4            2) Any outstanding warrants and/or abstracts are recalled.

 5

 6 IT IS SO ORDERED.

 7
     Dated:    October 24, 2018
 8                                         UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                            3
29

30
